Case 1:21-cv-00109-MJT-ZJH Document 7 Filed 08/02/21 Page 1 of 1 PageID #: 20



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

KEVIN PROVOST                                   §

VS.                                             §                CIVIL ACTION NO. 1:21cv109

SHERIFF, JEFFERSON COUNTY                       §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Kevin Provost, proceeding pro se, brought this petition for writ of habeas corpus. The Court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that the petition be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 5) is ADOPTED as the opinion of the Court. A

final judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

                                         SIGNED this 2nd day of August, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge
